DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed November 26, 2019, as Application No. 62/940,304.

Information Disclosure Statement
The information disclosure statements filed April 7, 2021 and November 23, 2020 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings were received on November 23, 2020.  These drawings are approved.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.



The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “The present disclosure relates to cables…..”, which is improper language for the abstract.  The applicant should delete the terms, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9, 13, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al (WO Pat Num 2013-016445, herein referred to as Zheng). Zheng discloses a cable (Figs 1-11) having good electrical characteristics (Paragraph 4).  Specifically, with respect to claim 1, Zheng discloses a method for making a cable (100, Figs 1 & 4) comprising introducing a conductive material (150 & 154, Fig 4) onto a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (WO Pat Num 2013-016445, herein referred to as Zheng). Zheng discloses a cable (Figs 1-11) having good electrical characteristics (Paragraph 4), as disclosed above with respect to claim 13.  Specifically, with respect to claim 14, Zheng discloses that the sheath (102) is a contiguous sheath (Paragraph 21, Fig 1).  With respect to .
	However, while Zheng discloses the cable (100) comprising a conductive carbon material as a conductor (110) being enclosed in an interior volume of the heat shrinkable sheath (102), Zheng doesn’t necessarily disclose the sheath having a length of about 50 meters or greater (claim 14), nor the length is about 1 kilometer or greater (claim 15), nor the cable having a density of about 204,000 g/m’ or less (claim 16), nor the sheath having a porosity of about 0 to about 1, as determined by ASTM C1039-85 (2019) (claim 17), nor the sheath has a tensile strength of about 150,000 MPa to about 350,000 MPa, as determined by ASTM D638 using type IV tensile bar, compression molded per ASTM D4703 (claim 18), nor the interior volume has a solids content of about 90% to about 99%, as determined by ASTM D4404-18 (claim 19), nor the cable having a weight ratio of the conductive carbon material to the heat-shrink material of about 3 to about 1 (claim 20), nor the cable having a conductive carbon material content of about 15 wt.% to about 25 wt.%, based on weight of the cable (claim 21), nor the cable has a heat-shrink material content of about 75 wt.% to about 85 wt.%, based on weight of the cable (claim 22).
	It would have been an obvious matter of design choice to modify the sheath having a length of about 50 meters or greater, such as the length is about 1 kilometer or greater, the cable having a density of about 204,000 g/m’ or less (claim 16), the sheath having a porosity of about 0 to about 1, as determined by ASTM C1039-85 (2019) and a tensile strength of about 150,000 MPa to about 350,000 MPa, as determined by ASTM D638 using type IV tensile bar, compression molded per ASTM D4703, the interior .
Claims 4-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (WO Pat Num 2013-016445, herein referred to as Zheng) in view of Suzhou Naner Material Tech Co LTD (CN Pat Num 106957473, herein referred to as Suzhou).  Zheng discloses a cable (Figs 1-11) having good electrical characteristics (Paragraph 4) and a method of making such (Figs 8-9), as disclosed above with respect to claim 1.  Specifically, with respect to claim 4, Zheng discloses the method wherein heating is done and then cooling (Paragraph 42).  With respect to claim 5, Zheng discloses that the conductive carbon material may consist of graphite, graphene, and carbon nanotubes (Paragraph 23).  With respect to claim 6, Zheng discloses that the conductive material (150 & 154) is introduced to a sheet (152, Fig 4).  
	While Zheng discloses a method of making a cable (100) comprising a conductive carbon material as a conductor (110) being enclosed in an interior volume of the heat shrinkable sheath (102), Zheng doesn’t necessarily disclose the method of 
	Suzhou teaches a preparation method for a composite cable material that has higher bending strength, bending modulus, tensile strength, and high weather resistance capable of reducing the influence of the environment on the cable sheath while providing long service life (abstract).  Specifically, with respect to claim 1, Suzhou teaches a method of forming a composite cable material that may be utilized as a cable sheath (abstract) comprising the method of heating the composite materials by utilizing an apparatus comprising an oven  (i.e. furnace, Paragraph 11) and a conveyor (i.e. extruder, Paragraph 17), wherein the method further comprising removing the conductive material from the oven (i.e. furnace) before introducing the conductive material onto the sheet (Paragraph 11), wherein the sheet is disposed on the conveyor (i.e. extruder, Paragraph 17).  With respect to claim 5, Suzhou teaches the method 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the cable of Zheng to comprise the carbon composite material to be made by the method configuration as taught by Suzhou because Suzhou teaches that such a method of forming a carbon based composition for utilized as a cable sheath configuration provides a composite cable material that has higher bending strength, bending modulus, tensile strength, and high weather resistance capable of reducing the influence of the environment on the cable sheath while providing long service life (abstract).
	With respect to claim 8, It would have been an obvious matter of design choice to modify the method of making the cable composite material forming the cable sheath, wherein the method comprises compressing is performed by providing a pressure to the sheet of about 0 N to about 45 N, as determined by ASTM D854-14 since the applicant has not disclosed that such a modification solves any stated problems or is for any particular purpose and it appears that Zheng would perform equally well with the modification and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 31, 2021